DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50 (Fig. 1); 480, 530, 490 (Fig. 4); 260 (Fig. 5); 710 (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: para [0020] references a US application, but no number is provided (“No. XX/XXX,XXX”).  


Claim Interpretation
It is noted that claim 12 does not require that the endotracheal tube is left in place in the subject while/after the existing endotracheal device is extracted, that is, there is nothing that excludes both the endotracheal tube and endotracheal device being removed in the “extracting” step.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The “means for” in claims 8-11 are understood as corresponding to the structures for performing guiding, holding/securement, detachable connection/release, depth indication and depth locking as recited in claims 1-5 and in view of instant Fig. 3, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fam (US 8,382,665 B1; hereinafter “Fam”).
Regarding claim 1, Fam discloses an intubation system (Figs. 7-8) comprising: 
a base (comprising oral anchor 50 and advancer 60) configured to be secured relative to a subject (secured against the face/mouth, col. 9, line 52-col. 10, line 5); 
a guide (comprising manipulator 45) movably coupled to the base to allow the guide to move relative to the base (Fig. 7 to Fig. 8; col. 8, line 57-col. 9, line 14); and 
a connector (tube lock 40) configured to be connected to a distal end of the guide (left end in Figs. 7-8) and to detachably connect (col. 9, lines 56-57 and col. 10, lines 40-41) to an endotracheal tube (endotracheal tube 42) such that as the guide is moved relative to the base toward the subject, the endotracheal tube is inserted into the subject (Fig. 7 to Fig. 8; col. 8, line 57-col. 9, line 14).
Regarding claim 2, Fam discloses the system of claim 1, wherein the guide comprises a rod (manipulator 45 is a rod, see e.g. Fig. 7) and a guide lock mechanism configured to lock the rod in place relative to the base (since the advancement of the tube is capable of being halted, see col. 8, line 54-col. 9, line 35, there is inherently some mechanism that holds/locks the rod into place when it is halted/not being advanced).
Regarding claim 8, Fam discloses an intubation system (Figs. 7-8) comprising: 
means for guiding an endotracheal tube (comprising manipulator 45) into an existing endotracheal device in a subject (Fig. 7 to Fig. 8; col. 8, line 57-col. 9, line ; 
means for holding the endotracheal tube in place relative to the subject (comprising oral anchor 50) while the existing endotracheal device is extracted from the subject (Fig. 7 to Fig. 8; col. 8, line 57-col. 9, line 14; e.g. an existing tube could be extracted using a known tube-slicing technique to allow the sliced tube to be extracted around the system of Fig. 8); and 
means for releasing the endotracheal tube (tube lock 40) (col. 9, lines 56-57 and col. 10, lines 40-41).
Regarding claim 10, Fam discloses the system of claim 8, further comprising means for inhibiting insertion of the endotracheal tube beyond a desired depth in the subject (comprising stabilizer 48) (Fig. 8, where, since lock 40 has a larger diameter than stabilizer 48, lock 40 cannot be inserted beyond the left side of the stabilizer 48 in Fig. 8 and thus provides for the claimed function in the same manner as the instantly disclosed depth guide lock 195 having a larger diameter than eyelet 360, see instant Fig. 2B in view of instant Figs. 3-4 and instant para [0044]).  
Regarding claim 11, Fam discloses the system of claim 8, wherein the means for guiding comprise means (comprising advancer 60) for movably connecting the means for guiding relative to the subject (col. 8, lines 57-59).

Claims 1, 2, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawk (US 4,727,872; hereinafter “Hawk”).
Regarding claim 1, Hawk discloses an intubation system (Figs. 1-3) comprising: 
a base (comprising mounting sleeves 20, pins 21, legs 16 and bar 15), configured to be secured relative to a subject (patient 12) (Fig. 1-2); 
a guide (mounting body 14) movably coupled to the base to allow the guide to move relative to the base (axial or lateral movement of the body on the horizontal part, col. 3, lines 24-27); and 
a connector (bracket 42) configured to be connected to a distal end of the guide (facing down in Figs. 2 and 4) and to detachably connect (Fig. 3; via mounting pins 45; col. 3, line 59-col. 4, line 14) to an endotracheal tube (endotracheal cannula 10) such that as the guide is moved relative to the base toward the subject, the endotracheal tube is inserted into the subject (arrows in Fig. 1; col. 4, lines 47-61).
Regarding claim 2, Hawk discloses the system of claim 1, wherein the guide comprises a rod (rod 41) and a guide lock mechanism (locking latch 30) configured to lock the rod in place relative to the base (col. 3, lines 30-36).
Regarding claim 8, Hawk discloses an intubation system (Figs. 1-3) comprising: 
means for guiding an endotracheal tube (mounting body 14) into an existing endotracheal device in a subject (Fig. 1; col. 4, lines 47-61; where the system is fully capable of being used to insert the cannula 10 into an existing endotracheal device [so long as the not-positively-recited device has a passageway that is larger in diameter ; 
means for holding the endotracheal tube in place relative to the subject (comprising mounting sleeves 20, pins 21, legs 16 and bar 15) while the existing endotracheal device is extracted from the subject (Fig. 1; e.g. an existing tube could be extracted using a known tube-slicing technique to allow the sliced tube to be extracted around cannula 10/mounting body 14); and 
means for releasing the endotracheal tube (bracket 42, via engagement or disengagement of mounting pins 45 with holes 54 in block 50) (Fig. 3; col. 3, line 59-col. 4, line 14).
Regarding claim 11, Hawk discloses system of claim 8, wherein the means for guiding comprise means (mounting body 14) for movably connecting the means for guiding relative to the subject (Fig. 1; col. 4, lines 47-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tonrey (US 5,259,371; hereinafter “Tonrey”).
Regarding claim 1, Tonrey discloses an intubation system (Figs. 1-6) comprising: 
a base (comprising tube member 14 and/or flange 34) configured to be secured relative to a subject (Fig. 5, when it is secured within the throat as shown in Figs. 5-6); 
a guide (comprising support 38 OR support 38+spring member 50) (Fig. 1) movably coupled to the base to allow the guide to move relative to the base (col. 6, lines 21-25); and 
a connector (comprising clip prongs 48) (Figs. 3-4) configured to be connected to a distal end of the guide (lower end of 38 OR left or right end of 50 in Fig. 4) and to connect to an endotracheal tube (tube member 12) (col. 7, lines 17-19) such that as the guide is moved relative to the base toward the subject, the endotracheal tube is inserted into the subject (col. 6, lines 21-34 in view of Figs. 5-6).
Tonrey does not explicitly state that the connector is detachably connected to tube 12. However, Tonrey does describe the interaction between the clips and the tube as a “grip” (col. 6, lines 1-6) and “grasp” (col. 7, lines 17-19), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the interaction to be a friction-type hold, i.e. not one requiring any bonding agents and thus being detachable by overriding the friction force to separate the components, in order to provide the predictable result of allowing separation of the components e.g. for cheaper manufacturing because of no adhesive costs and/or for individual disposal and/or exchange of the inner tube.
Regarding claim 2, Tonrey discloses the system of claim 1, wherein the guide comprises a rod (spring member 50) (Fig. 4) and a guide lock mechanism (comprising lock projections 54) configured to lock the rod in place relative to the base (Fig. 4; col. 7, lines 1-35).
Regarding claim 3, Tonrey teaches the system of claim 1, wherein the guide comprises a depth gauge (point indicator 44 in combination with distance indicator 42).  
 system of claim 3, wherein the depth gauge is indicative of a position of the endotracheal tube relative to the base (col. 6, lines 25-39).  
Regarding claim 5, Tonrey teaches the system of claim 4, wherein the guide comprises a depth lock mechanism (comprising slot 40 and/or connector 18) configured to inhibit movement of the guide past a location corresponding to the depth lock mechanism to inhibit insertion of the endotracheal tube beyond a threshold depth in the subject (Fig. 1; col. 6, lines 48-68).
Regarding claim 12, Tonrey discloses a method of intubating a subject, the method comprising: 
movably connecting a guide mechanism (comprising support 38) relative to the subject (Figs. 5-6); 
attaching the guide mechanism to an endotracheal tube (tube 12) (Fig. 4); 
inserting the endotracheal tube into an existing endotracheal device (tube 14) disposed in the subject until a desired insertion depth is reached as indicated by the guide mechanism (Fig. 5-6; col. 6, lines 21-68; col. 8-9).
While Tonrey does not explicitly disclose the step of extracting the existing endotracheal device from the subject, it would have been obvious to an artisan before the effective filing date of the claimed invention to extract the entire device, including tube 14, at some point in time, i.e. when the patient is no longer in need of it.  
Regarding claim 13, Tonrey teaches the method of claim 12, further comprising setting the desired insertion depth on the guide mechanism before inserting the endotracheal tube into the subject (Fig. 1; by virtue of selecting an appropriately sized slot and/or distance L2, col. 6, lines 48-68).  
Regarding claim 14, Tonrey teaches the method of claim 12, and while Tonrey does not explicitly disclose the step of detaching the guide mechanism from the endotracheal tube after extracting the existing endotracheal device from the subject, it would have been obvious to an artisan before the effective filing date of the claimed invention, after extraction the entire device, including tube 14, to break down the entire device by detaching all the components thereof for appropriate disposal/recycling of each individual component.  
Regarding claim 16, Tonrey teaches the method of claim 12, wherein attaching the guide mechanism to the endotracheal tube comprises attaching the guide mechanism to the endotracheal tube at a connection point (Fig. 4) (i.e. corresponding to the location of a clip prong 48) of the endotracheal tube such that the connection point is fixed relative to a length of the guide mechanism (Fig. 4; col. 6, lines 1-6).

Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fam in view of Tonrey.
Regarding claims 3-4 and 9, Fam discloses the system of claim 1 and 8, but Fam is silent regarding wherein the guide comprises a depth gauge indicative of a position of the endotracheal tube relative to the base/means for indicating a depth of the endotracheal tube in the subject. However, Tonrey demonstrates that it was well known in the endotracheal tube placement art before the effective filing date of  guide (comprising support 38) (Fig. 1) comprising a depth gauge (point indicator 44 in combination with distance indicator 42) indicative of a position of the endotracheal tube (tube member 12) relative to a base (tube member 14 and/or flange 34) (col. 6, lines 25-39). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Fam to include wherein the guide comprises a depth gauge indicative of a position of the endotracheal tube relative to the base/means for indicating a depth of the endotracheal tube in the subject as taught by Tonrey, in order to provide the predictable result of a visible and easily understood means for indicating how far beyond bite block 53 the end of the endotracheal tube has been inserted into the patient.
Regarding claim 5, Fam in view of Tonrey teaches the system of claim 4, wherein Fam further discloses wherein the guide comprises a depth lock mechanism (comprising stabilizer 48) configured to inhibit movement of the guide past a location corresponding to the depth lock mechanism to inhibit insertion of the endotracheal tube beyond a threshold depth in the subject (Fig. 8, where, since lock 40 has a larger diameter than stabilizer 48, lock 40 cannot be inserted beyond the left side of the stabilizer 48 in Fig. 8 and thus provides a depth lock mechanism as claimed, wherein the threshold depth is the initial/starting distance between lock 40 and the left end of stabilizer 48).  
Regarding claim 6, Fam in view of Tonrey teaches the system of claim 5, wherein Fam further discloses wherein the base comprises a mouthpiece (mouth rest 55) having a shape approximating a shape of a face of the subject adjacent a mouth of the subject (Figs. 7-8; col. 9, lines 66-67).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fam as applied to claim 1, and further in view of Schultze (US 4,141,364; hereinafter “Schultze”).
Regarding claim 7, Fam discloses the system of claim 1, further comprising the endotracheal tube (endotracheal tube 42) (Figs. 7-8), but Fam is silent regarding wherein the endotracheal tube is an expandable endotracheal tube configured such that at least a portion of a length of the endotracheal tube has an expandable cross-section. However, Schultze demonstrates that it was well known in the endotracheal tube art before the effective filing date of the claimed invention for an endotracheal tube to be an expandable endotracheal tube configured such that at least a portion of a length of the endotracheal tube has an expandable cross-section (Figs. 1-9; abstract), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the endotracheal tube of Fam to be an expandable endotracheal tube configured such that at least a portion of a length of the endotracheal tube has an expandable cross-section as taught by Schultze, in order to provide the predictable result of an endotracheal tube that is more readily inserted in the patient while still providing sealing against trachea after installation (Schultze col. 1, lines 7-12).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hawk in view of Tonrey.
Regarding claim 12, Hawk teaches a method of intubating a subject (leaving in place an endotracheal tube, col. 4, lines 42-44), the method comprising: 
movably connecting a guide mechanism (comprising mounting sleeves 20, pins 21, legs 16, bar 15, body 14 and mounting block 50) relative to the subject (Fig. 1); 
attaching the guide mechanism to an endotracheal tube (once an endotracheal is inserted/positioned within the shorter passage of cannula 10 as taught/suggested by col. 4, lines 41-44 [taught/suggested because utilizing the already-inserted cannula 10 to facilitate placement of an endotracheal tube would have been obvious to an artisan before the effective filing date of the claimed invention in view of col. 4, lines 41-44, in order to minimize the trauma of endotracheal tube insertion by passing the endotracheal tube though cannula 10 versus in direct contact with the user’s airway tissues, e.g. similar to well-known LMA-facilitated endotracheal tube insertion], the endotracheal tube (and cannula) is attached to the guide mechanism via mounting block 50); 
inserting the endotracheal tube into an existing endotracheal device (cannula 10) disposed in the subject (i.e. as discussed above); and 
extracting the existing endotracheal device from the subject (extraction of the cannula while leaving in place an endotracheal tube, col. 4, lines 42-44).  
Hawk is silent regarding the inserting being until a desired insertion depth is reached as indicated by the guide mechanism. However, Tonrey demonstrates that it was well known in the endotracheal tube insertion art before the effective filing date of the claimed invention to include where an endotracheal tube (tube 82) (Fig. 8) is inserted until a desired insertion depth is reached as indicated by a guide mechanism (the flange at upper end 80) (col. 9, lines 41-66). Therefore, it would have 
Regarding claim 14, Hawk in view of Tonrey teaches the method of claim 12, wherein Hawk further teaches/suggests detaching the guide mechanism from the endotracheal tube after extracting the existing endotracheal device from the subject (once the distal end of the cannula exits the patient’s mouth during the extraction of col. 4, lines 41-44, it would have been obvious to an artisan before the effective filing date of the claimed invention to continue withdrawing the cannula until clears the proximal end of the inserted endotracheal tube, thus disconnecting the guide mechanism from the endotracheal tube).  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawk as applied to claim 1 and Hawk in view of Tonrey as applied to claim 12, and further in view of Schultze.
Regarding claim 7, Hawk discloses the system of claim 1, further comprising the endotracheal tube (cannula 10), but Hawk is silent regarding wherein the endotracheal tube is an expandable endotracheal tube configured such that at least a portion of a length of the endotracheal tube has an expandable cross-section. However, Schultze demonstrates that it was well known in the endotracheal tube art before the effective filing date of the claimed invention for an endotracheal tube to be an expandable endotracheal tube configured such that at least a portion of a length of the endotracheal tube has an expandable cross-section (Figs. 1-9; abstract), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the endotracheal tube of Hawk to be an expandable endotracheal tube configured such that at least a portion of a length of the endotracheal tube has an expandable cross-section as taught by Schultze, in order to provide the predictable result of an endotracheal tube that is more readily inserted in the patient while still providing sealing against trachea after installation (Schultze col. 1, lines 7-12).
Regarding claim 15, Hawk in view of Tonrey teaches the method of claim 12, but Hawk in view of Tonrey is silent regarding expanding a cross-sectional area of the endotracheal tube to seal the endotracheal tube against a wall of a trachea of the subject after extracting the existing endotracheal device from the subject. However, Schultze demonstrates that it was well known in the endotracheal tube art before the effective filing date of the claimed invention for endotracheal tubes to include e.g. an expandable cuff on an endotracheal tube so as to expand a cross-sectional area of the endotracheal tube (i.e. that area comprising the cuff) to seal the endotracheal tube against a wall of a trachea of the subject (Figs. 1-9; abstract), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the method of Hawk in view of Tonrey to utilize a cuffed endotracheal tube for insertion into cannula 10 such that the method includes expanding a cross-sectional area of the endotracheal tube to seal the endotracheal tube .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding endotracheal intubation devices and/or tube exchange: Mizus (US 4,960,122); Mahefky (US 5,178,132); Pacey et al. (US 2009/0264708 A1); Merchant et al. (US 5,791,338); Garth et al. (US 5,163,941); Smith (US 2009/0050146 A1); Stone (US 5,184,603); Nyo et al. (US 5,951,461); Qiu (US 2013/0237763 A1); Sniadach (US 2003/0024532 A1). Additional references regarding depth guides for endotracheal devices: Froilan (US 4,530,354); Morejon (US 2011/0180072 A1). Additional references regarding expandable endotracheal tubes: Vilasi (US 5,647,358; US 4,827,925; US 4,722,335; US 3,968,800); O’Neil et al. (US 8,813,750 B2); Green (US 7,328,701 B2); Wolf (WO 2011/139620 A2); Curley et al. (US 2011/0146689 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785